Citation Nr: 0946811	
Decision Date: 12/10/09    Archive Date: 12/18/09

DOCKET NO.  06-02 569	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Chicago, 
Illinois


THE ISSUES

1.  Entitlement to service connection for a left foot 
disorder.

2.  Entitlement to service connection for a right foot 
disorder.

3.  Entitlement to service connection for restless leg 
syndrome.

4.  Entitlement to service connection for Achilles 
tendonitis.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

C. J. Houbeck, Associate Counsel


INTRODUCTION

The Veteran served on active duty from March 1971 to February 
1973.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a December 2004 Regional Office (RO) 
in Chicago, Illinois rating decision, which denied the claims 
on appeal.


FINDINGS OF FACT

1.  The preponderance of the evidence is against finding that 
the Veteran has a left foot disability that is etiologically 
related to a disease, injury, or event in service.

2.  The preponderance of the evidence is against finding that 
the Veteran has a right foot disability that is etiologically 
related to a disease, injury, or event in service.

3.  The preponderance of the evidence is against finding that 
the Veteran has restless leg syndrome that is etiologically 
related to a disease, injury, or event in service.

4.  The preponderance of the evidence is against finding that 
the Veteran has Achilles tendonitis that is etiologically 
related to a disease, injury, or event in service.


CONCLUSIONS OF LAW

1.  A left foot disability was not incurred in or aggravated 
by active service.  38 U.S.C.A. §§ 1101, 1111, 1131, 5103A, 
5107 (West 2002 & Supp. 2009); 38 C.F.R. §§ 3.102, 3.159, 
3.303, 3.304 (2009).

2.  A right foot disability was not incurred in or aggravated 
by active service.  38 U.S.C.A. §§ 1101, 1111, 1131, 5103A, 
5107 (West 2002 & Supp. 2009); 38 C.F.R. §§ 3.102, 3.159, 
3.303, 3.304 (2009).

3.  Restless leg syndrome was not incurred in or aggravated 
by active service.  38 U.S.C.A. §§ 1101, 1111, 1131, 5103A, 
5107 (West 2002 & Supp. 2009); 38 C.F.R. §§ 3.102, 3.159, 
3.303, 3.304 (2009).

4.  Achilles tendonitis was not incurred in or aggravated by 
active service.  38 U.S.C.A. §§ 1101, 1111, 1131, 5103A, 5107 
(West 2002 & Supp. 2009); 38 C.F.R. §§ 3.102, 3.159, 3.303, 
3.304 (2009).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Board has thoroughly reviewed all the evidence in the 
Veteran's claims file.  Although the Board has an obligation 
to provide reasons and bases supporting this decision, there 
is no need to discuss, in detail, all the evidence submitted 
by or on behalf of the Veteran.  See Gonzales v. West, 218 
F.3d 1378, 1380-81 (Fed. Cir. 2000) (the Board must review 
the entire record, but does not have to discuss each piece of 
evidence).  The analysis below focuses on the most salient 
and relevant evidence and on what this evidence shows, or 
fails to show, on the claim.  The Veteran must not assume 
that the Board has overlooked pieces of evidence that are not 
explicitly discussed herein.  See Timberlake v. Gober, 14 
Vet. App. 122 (2000) (the law requires only that the Board 
address its reasons for rejecting evidence favorable to the 
Veteran).

Veterans Claims Assistance Act of 2000 (VCAA)

With respect to the Veteran's claims, the Department of 
Veteran's Affairs (VA) has met all statutory and regulatory 
notice and duty to assist provisions.  38 U.S.C.A. §§ 5100, 
5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2009); 
38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2009).

Under the VCAA, when VA receives a complete or substantially 
complete application for benefits, it is required to notify 
the Veteran and his or her representative, if any, of any 
information and medical or lay evidence that is necessary to 
substantiate the claim.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 
3.159(b); Quartuccio v. Principi, 16 Vet. App. 183 (2002).  
In Pelegrini v. Principi, 18 Vet. App. 112, 120-21 (2004) 
(Pelegrini II), the United States Court of Appeals for 
Veterans Claims (Court) held that VA must inform the Veteran 
of any information and evidence not of record (1) that is 
necessary to substantiate the claim; (2) that VA will seek to 
provide; (3) that the Veteran is expected to provide; and (4) 
request that the Veteran provide any evidence in his or her 
possession that pertains to the claim.  The requirement of 
requesting that the Veteran provide any evidence in his 
possession that pertains to the claim was eliminated by the 
Secretary during the course of this appeal.  See 73 Fed. Reg. 
23353 (final rule eliminating fourth element notice as 
required under Pelegrini II, effective May 30, 2008).  Thus, 
any error related to this element is harmless. 

VCAA letters dated in March 2004 and September 2004 satisfied 
many of the duty to notify provisions.  See 38 U.S.C.A. § 
5103(a) (West 2002 & Supp. 2009); 38 C.F.R. § 3.159(b)(1) 
(2009); Quartuccio, at 187.  The Veteran was advised that it 
was ultimately his responsibility to give VA any evidence 
pertaining to the claims.  The letters informed him that 
additional information or evidence was needed to support his 
claims, and asked him to send the information or evidence to 
VA.  See Pelegrini II, at 120-121.

Since the Board has concluded that the preponderance of the 
evidence is against the claims for service connection, any 
questions as to the appropriate disability ratings or 
effective dates to be assigned are rendered moot, and no 
further notice is needed.  See Dingess v. Nicholson, 19 Vet. 
App. 473 (2006).

If any notice deficiency is present in this case, the Board 
finds that any prejudice due to such error has been overcome 
in this case by the following: (1) based on the 
communications sent to the Veteran over the course of this 
appeal, the Veteran clearly has actual knowledge of the 
evidence the Veteran is required to submit in this case; and 
(2) based on the Veteran's contentions as well as the 
communications provided to the Veteran by VA, it is 
reasonable to expect that the Veteran understands what was 
needed to prevail.  See Shinseki v. Sanders/Simmons, 129 S. 
Ct. 1696 (2009); Fenstermacher v. Phila. Nat'l Bank, 493 F.2d 
333, 337 (3d Cir. 1974) ("[N]o error can be predicated on 
insufficiency of notice since its purpose had been 
served.").  In order for the Court to be persuaded that no 
prejudice resulted from a notice error, "the record must 
demonstrate that, despite the error, the adjudication was 
nevertheless essentially fair."  Dunlap v. Nicholson, 21 
Vet. App. 112, 118 (2007).  In this case, the March 2004 and 
September 2004 notice letters did not specifically mention 
the Veteran's claim for restless leg syndrome.  However, 
multiple subsequent communications from VA and the Veteran 
demonstrate his actual knowledge as to the evidence required 
to prove his claim for service connection for restless leg 
syndrome.

The Board also concludes VA's duty to assist has been 
satisfied.  The Veteran's service treatment records and VA 
medical records are in the file.  Private medical records 
identified by the Veteran have been obtained, to the extent 
possible.  The Board notes that in multiple statements the 
Veteran referenced private treatment records from 
approximately 30 years ago for his claimed disabilities, but 
specifically noted he was advised to "live with" his 
conditions.  Furthermore, the August 2004 examiner considered 
the Veteran's contention of post-service treatment for his 
feet, ankle, and lower extremity problems.  The Veteran does 
not allege the private physicians ever attributed any current 
lower extremity problems to the Veteran's military service.  
The Veteran has at no time referenced outstanding records 
that he wanted VA to obtain or that he felt was relevant to 
the claim, save those records just discussed.  

The duty to assist also includes providing a medical 
examination or obtaining a medical opinion when such is 
necessary to make a decision on the claim, as defined by law.  
See 38 C.F.R. § 3.159(c)(4).  The Board notes that the 
Veteran was provided a VA examination in August 2004 that 
considered his complaints with respect to each lower 
extremity.  As will be discussed in greater detail below, he 
was diagnosed with restless leg syndrome and mild right foot 
degenerative joint disease; however, the diagnosed 
disabilities were not linked to service.  After consideration 
of the Veteran's reported history, his current symptoms, 
review of the available private and VA treatment records, and 
a physical examination, and as will be discussed in greater 
detail below, the examiner opined that none of the claimed 
disorders were related to the Veteran's military service.  
The Board finds the examination report to be thorough, 
complete, and sufficient upon which to base a decision with 
respect to the Veteran's claims for service connection.  

As there is no indication that any failure on the part of VA 
to provide additional notice or assistance reasonably affects 
the outcome of this case, the Board finds that any such 
failure is harmless.  See Mayfield v. Nicholson, 19 Vet. App. 
103 (2005), rev'd on other grounds, Mayfield v. Nicholson, 
444 F.3d 1328 (Fed. Cir. 2006).

Service Connection

Service connection may be established for disability 
resulting from personal injury suffered or disease contracted 
in the line of duty in the active military, naval, or air 
service.  38 U.S.C.A. § 1110 (West 2002 & Supp. 2009).  That 
an injury or disease occurred in service is not enough; there 
must be chronic disability resulting from that injury or 
disease.  If there is no showing of a resulting chronic 
condition during service, then a showing of continuity of 
symptomatology after service is required to support a finding 
of chronicity.  38 C.F.R. § 3.303(b) (2009).  Service 
connection may also be granted for any injury or disease 
diagnosed after discharge, when all the evidence, including 
that pertinent to service, establishes that the disease or 
injury was incurred in service.  38 C.F.R. § 3.303(d) (2009). 

For veterans who have served 90 days or more of active 
service during a war period or after December 31, 1946, 
certain chronic disabilities, including arthritis, are 
presumed to have been incurred in service if manifest to a 
compensable degree within one year of discharge from service.  
38 U.S.C.A. §§ 1101, 1112, 1137 (West 2002 & Supp. 2009); 38 
C.F.R. §§ 3.307, 3.309 (2009).  In the instant case, however, 
there is no presumed service connection because arthritis was 
not medically diagnosed within one year of discharge.  
Notwithstanding, the Board will consider whether service 
connection is otherwise warranted for any of his claimed 
disabilities on a direct basis.

The Veteran contends that he has bilateral foot disabilities, 
bilateral Achilles tendonitis, and restless leg syndrome as a 
result of his military service.  Specifically, the Veteran 
alleges he developed ankle and foot trouble in service due to 
the physical demands of service.  The Veteran has asserted 
continuity of symptomatology since service.    

The Veteran's service treatment records reflect a normal 
entrance examination in March 1971, at which time the Veteran 
also denied any past foot or lower extremity problems.  In 
April 1971, the Veteran was diagnosed with Achilles 
tendonitis, for which the Veteran was prescribed medication 
and a heel pad for his shoes.  In September 1972, treatment 
records indicate a history of complaints of the Veteran's 
ankle giving out resulting in excessive swelling and 
tenderness.  On examination, however, there was no noted 
ankle instability but some tenderness over the anterior 
talofibular ligament.  The Veteran was provided lateral 
outriggers for his shoes.  A physical examination in November 
1972 indicates normal feet and lower extremities, with no 
problems noted.  At the time of separation, the Veteran 
signed a form acknowledging that his condition had not 
materially changed from the time of his November 1972 
examination.

After service, the Veteran contends he sought treatment in 
the 1970s for his foot and lower extremity problems, but was 
told to "live with it."  The Veteran acknowledges he did 
not otherwise seek treatment for any of the claimed 
disabilities for decades after service.  Private records 
reflect that in December 1988 examination of the lower 
extremities was normal.  At that time the Veteran reported no 
problems or diseases.  In January 1992, the Veteran reported 
a back injury with associated left leg numbness.  In 
September 2000, the Veteran reported jumping from a truck and 
hurting his left knee.  At that time the record does not 
indicate that the Veteran reported a history of left lower 
extremity problems stemming from service or otherwise.  A 
February 2002 examination noted a plantar wart on the 
Veteran's left foot, but specifically found no other 
impairment to either foot or lower extremity.  In December 
2002, the Veteran reported right foot pain following a fall 
while wearing plastic disposable boots at work.  The Veteran 
reported soreness and difficulty standing on the foot.  The 
record does not indicate a report of past problems with the 
right foot stemming from service or otherwise.  In February 
2004, the Veteran for the first time reported a 30-year 
history of Achilles tendonitis stemming from service.  At 
that time, on examination the Veteran had no impairment of 
either foot or leg.  

In August 2004, the Veteran was afforded a VA examination.  
The examiner noted review of the Veteran's service treatment 
records and discussed the two instances of in-service 
treatment in April 1971 and September 1972 discussed above.  
On examination, the Veteran had a normal gait and stance, no 
tenderness to Achilles palpation, generalized mild subjective 
tenderness of his feet but without focal tenderness, no 
instability or laxity of the ankle joints, normal flexible 
plantar arch bilaterally, and no abnormal shoe wear or 
calluses.  X-rays showed mild bilateral calcaneal spurring 
and mild right foot degenerative joint disease of the right 
mid-foot.  Following review of the record, interview of the 
Veteran, diagnostic testing including x-rays, and physical 
examination, the examiner found no current evidence of 
Achilles tendonitis or anterior talofibular sprain as 
diagnosed in the military.  The examiner found no disability 
with respect to the left foot.  Based on the x-rays noted 
above, the examiner diagnosed right foot degenerative joint 
disease, but found this disability unrelated to the Veteran's 
military service.  The examiner also diagnosed restless leg 
syndrome.  As to etiology, the examiner noted the Veteran's 
contention that the restless leg problems began during boot 
camp, but noted the absence of complaints in service and 
found that the disability was unrelated to any conditions 
diagnosed in the military.  

Having reviewed the complete record, the Board concludes that 
the preponderance of the evidence is against finding that the 
Veteran has a right or left foot disability, restless leg 
syndrome, or bilateral Achilles tendonitis that was incurred 
or aggravated by his military service.  

With respect to the Veteran's claims for service connection 
for bilateral Achilles tendonitis, the Board notes the 
threshold requirement for service connection to be granted is 
competent medical evidence of the current existence of the 
claimed disorder.  See Degmetich v. Brown, 104 F.3d 1328 
(1997); Brammer v. Derwinski, 3 Vet. App. 223 (1992).  While 
the Board recognizes the Veteran's sincere belief in his 
claim for bilateral Achilles tendonitis, the competent 
medical evidence of record does not show the Veteran to 
currently have that disability.  

With respect to the Veteran's current right foot degenerative 
joint disease and restless leg syndrome, the Board finds 
there is no competent evidence of record linking these 
disabilities to his military service.  There is no medical 
evidence linking any of the Veteran's claimed disabilities to 
service and, indeed, the sole medical evidence of record 
specifically denies any link between the Veteran's current 
right foot disability and restless leg syndrome and his 
military service.  

The Board recognizes the x-ray evidence showing mild 
bilateral calcaneal spurring; however, the August 2004 VA 
examiner clearly considered this x-ray evidence.  While the 
examiner did not offer a specific etiology opinion regarding 
this finding, as she did for the other claimed disabilities, 
it is clear from the examiner's overall report that she did 
not believe that any current disability of the lower 
extremities, to include the bilateral calcaneal spurs, are 
related to the Veteran's in-service complaints.

The Board has considered the Veteran's lay assertion that his 
claimed disabilities are related to his military service.  
Certainly, he is competent to report sensory or observed 
symptoms such as foot or lower extremity pain, tenderness, 
swelling, or other discomfort, and his testimony in that 
regard is entitled to some probative weight.  See Washington 
v. Nicholson, 19 Vet. App. 362, 368 (2005).  Credibility, 
however, is an adjudicative determination and the Board has 
"the authority to discount the weight and probity of 
evidence in the light of its own inherent characteristics and 
its relationship to other items of evidence."  Madden v. 
Brown, 125 F.3d 1477, 1481 (Fed. Cir. 1997).  In this case, 
the Board finds the Veteran's statements as to any assertion 
of a continuity of foot, ankle, or other lower extremity 
problems from service not credible.  Specifically, the Board 
notes the Veteran acknowledges he did not seek treatment 
other than immediately after leaving service for more than 
three (3) decades.  The Veteran claims that he did not seek 
treatment earlier because he did not want to be considered a 
malingerer by his employer.  However, the Board notes the 
Veteran sought treatment for other problems on a fairly 
regular basis over the decades, including back, left knee, 
and left foot complaints, as well as dermatitis, bilateral 
arm problems, nausea, sinusitis, abdominal pain, congestion, 
left hand pain and numbness, and left shoulder pain, among 
others.  At these times, the Board notes no reports of 
problems to the feet or lower extremities stemming from 
service or, indeed, any complaints about the current claimed 
disabilities, other than a single report of left foot pain in 
February 2002 attributed to a fall at work.  It was not until 
after filing his claim in January 2004 that the Veteran 
associated any current problems with his military service.  
The Board finds the medical history as documented in his 
treatment records to be more credible than the recent 
statements offered in support of his claim..

Even were the Board to accept the Veteran's assertion of a 
continuity of symptomatology after service, he is not 
necessarily competent to link that symptomatology to a 
current disability.  Savage v. Gober, 10 Vet. App. 488, 495-
98 (1997).  In this instance, the Veteran as a lay person has 
not been shown to be capable of making medical conclusions, 
especially as to complex medical diagnoses such as diagnosing 
Achilles tendonitis or as to a link between his current 
diagnoses of right foot degenerative joint disease and 
restless leg syndrome and any problems or symptoms in 
service.  Given the Veteran's lack of demonstrated medical 
expertise, his statements regarding any such link are much 
less probative than the findings of the competent VA health 
care specialist discussed above.  See Jandreau v. Nicholson, 
492 F.3d 1372 (Fed. Cir. 2007) (explaining in footnote 4 that 
a veteran is competent to provide a diagnosis of a simple 
condition such as a broken leg, but not competent to provide 
evidence as to more complex medical questions); see also 
Layno v. Brown, 6 Vet. App. 465 (1994) (cautioning that lay 
testimony that the Veteran suffered a particular illness 
(bronchial asthma) was not competent evidence because matter 
required medical expertise).  

As discussed above, the service treatment records are absent 
of any complaints of foot or lower extremity problems in 
service, other than the complaints related to the ankles 
discussed above.  Nor are there any documented complaints of 
foot or lower extremity problems for over three (3) decades 
after service, other than the complaints of left leg numbness 
associated with the Veteran's injured back and his left knee 
and right foot complaints associated specifically with post-
service injuries.  Indeed, the claims file indicates it was 
only after filing his claim for service connection that the 
Veteran first reported to a treating medical professional 
that his claimed disabilities began in service.  To date, the 
claims file indicates no VA or private treating professional 
has diagnosed the Veteran with a left foot disability or 
current Achilles tendonitis or affirmatively related the 
Veteran's current right foot degenerative joint disease or 
restless leg syndrome to his military service.  As discussed 
above, the August 2004 VA examiner considered the Veteran's 
report of continuity of symptomatology since service, the 
service treatment records, and the absence of complaints for 
multiple decades after service.  Based on this evidence, 
physical examination and x-ray evidence, the examiner did not 
make a current diagnosis of bilateral Achilles tendonitis and 
concluded that the current disabilities identified therein 
were unrelated to the Veteran's military service.  As such, 
the Board concludes that the preponderance of the evidence is 
against the claims.


ORDER

Entitlement to service connection for a left foot disorder is 
denied.

Entitlement to service connection for a right foot disorder 
is denied.

Entitlement to service connection for restless leg syndrome 
is denied.

Entitlement to service connection for Achilles tendonitis is 
denied.



____________________________________________
MICHAEL LANE
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


